Reasons for Allowance

Claims 11-14 and 21-29 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 11, 21 and 25. Specifically, the combination of a method of forming stacked fin field effect devices, comprising: forming a lower gate structure separated from a substrate by a first dielectric fill; forming an upper gate structure separated from the lower gate structure by an insulating layer, wherein the lower gate structure is vertically aligned with the upper gate structure; and forming a lithographic mask plug adjoining both the upper gate structure and the lower gate structure, wherein the lower gate structure is adjoining a second semiconductor layer section, and the upper gate structure is adjoining a fifth semiconductor layer section (claim 11); or the combination of the method of forming stacked fin field effect devices, comprising: forming a first lower lateral groove below the lower gate structure and a second lower lateral groove above the lower gate structure; forming a first upper lateral groove below the upper gate structure and a second upper lateral groove above the upper gate structure; forming a dielectric fill in each of the first lower lateral groove, second lower lateral groove, first upper lateral groove, and second upper lateral groove; removing a portion of the first semiconductor layer to form a first semiconductor layer section adjoining the lower gate structure; and removing a portion of the second semiconductor layer to form a second semiconductor layer section adjoining the upper gate structure (in claims 21 and 25). 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/THERESA T DOAN/             Primary Examiner, Art Unit 2814